DETAILED ACTION
1.	This is in response to communications 05/26/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims  1-2, and 6-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Sharma et al. (US 8,462,572 B2), Leman (EP 2784521 A1 ), and Flannagan (US 6,473,349 B1 ) are the closest prior art of record but they do not teach all the limitations of the claims 1, and 12  (and associated dependent claims) as indicated in allowable subject matter (and incorporated in current amendment).
Regarding independent claim  1 (and dependent claims 2, 6-11), prior art of record teach all limitations of the claims(s) except the prior art of record DO NOT teach or suggest either alone or in combination or, provide motivations for combination for a sense amplification device “…wherein during a bit line pre-charge period before a word line enable period, the first control signal turns on the first transistor and the second control signal drives the second transistor to pre-charge the first bit line, during an initialization period of the word line enable period, the first control signal turns on the first transistor and the second control signal turns off the second transistor, and during a sense period of the word line enable period after the initialization period, the first control signal turns off the first transistor and the second control signal drives the second transistor to sense the first bit line…”
Regarding independent claim  12 , prior art of record teach all limitations of the claims(s) except the prior art of record DO NOT teach or suggest either alone or in combination or, provide motivations for combination for a sense amplification device “…wherein …during a bit line pre-charge period before a word line enable period, the first control signal turns on the first transistor and the second control signal drives the second transistor to pre-charge the first bit line, during an initialization period of the word line enable period, the first control signal turns on the first transistor and the second control signal turns off the second transistor, during a sense period of the word line enable period after the initialization period, the first control signal turns off the first transistor and the second control signal drives the second transistor to sense the first bit line, during the sense period and in a case where data of the first bit line is in a first logic state, the second transistor is turned off, and during the sense period and in a case where the data of the first bit line is in a second logic state, the second transistor is turned on…”
A further search was conducted which failed to yield any prior art. Therefore, the prior art fails to teach or render obvious these limitations taken within the others in the claim.
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). The substance of applicants' remarks, filed on 05/26/2022, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14). Specially, since prior art of record do not teach limitations described in details above. 
Based on previous amendments and arguments, all other objections and rejections withdrawn (if any applicable) and the application is in condition for allowance as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825



/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825